[Cite as State v. Lewis, 2019-Ohio-1946.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                          :           OPINION

                 Plaintiff-Appellee,                    :
                                                                    CASE NO. 2018-A-0069
        - vs -                                          :

ORLANDO L. BRADLEY LEWIS,                               :

                 Defendant-Appellant.                   :


Criminal Appeal from the Ashtabula Municipal Court, Case No. 2017 TRD 01863.

Judgment: Affirmed.


Michael Franklin, Ashtabula City Solicitor, and Lori B. Lamer, Assistant Ashtabula City
Solicitor, Ashtabula Municipal Court, 110 West 44th Street, Ashtabula, OH 44004 (For
Plaintiff-Appellee).

Orlando L. Bradley Lewis, pro se, 528 West 40th Street, Ashtabula, OH 44004
(Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Orlando L. Bradley,1 appeals from his conviction for

failure to reinstate his license in the Ashtabula Municipal Court.                       The issue to be

determined by this court is whether a defendant can be convicted for failure to reinstate

a suspended license when he contends, but does not present evidence, that he never

possessed a driver’s license. For the following reasons, we affirm the judgment of the



1. Although identified in the case caption as “Orlando L. Bradley Lewis”, appellant clarified at trial that his
name is Orlando L. Bradley.
lower court.

        {¶2}    On May 26, 2017, Bradley was issued a traffic ticket, charging him with

failure to reinstate2, an unclassified misdemeanor, in violation of R.C. 4510.21(A), and

speeding, a minor misdemeanor, in violation of R.C. 4511.21(C).

        {¶3}    At a November 3, 2017 pretrial, Bradley’s counsel moved to withdraw,

which motion was granted. The matter was set for trial but proceedings were delayed

when Bradley sought recusal and disqualification of the trial court judge.                          These

requests were denied and an appeal before this court was dismissed due to a lack of a

final appealable order. State v. Bradley-Lewis, 11th Dist. Ashtabula Nos. 2018-A-0006,

et al., 2018-Ohio-1445.

        {¶4}    Bradley filed a Motion to Dismiss Count One of the Complaint on July 16,

2018, in which he argued that he could not be convicted of an offense related to a

suspended license since he has never had a valid driver’s license. The motion was set

for a hearing, at which Bradley failed to appear.

        {¶5}    A trial was held before the court on August 24, 2018, at which Bradley was

unrepresented by counsel. The following pertinent testimony was presented:

        {¶6}    Ohio State Highway Patrol Trooper Christopher Dunn testified that on May

26, 2017, he stopped Bradley’s vehicle for traveling at a speed of 51 mph in a 35 mph

zone.     Bradley failed to provide a driver’s license.                Trooper Dunn ran Bradley’s

information through the Law Enforcement Automated Data System (LEADS), from

which he determined that Bradley’s driving status was “suspended” for multiple reasons,



2. This offense is variously referred to throughout the lower court proceedings and in the appellant’s brief
as “driving under suspension.” As a point of clarification, a charge of failure to reinstate arises when a
defendant’s license has previously been suspended, the suspension expires, the defendant fails to take
steps to properly reinstate the license, and he operates a vehicle. R.C. 4510.21(A).


                                                     2
including a lack of insurance. The State presented as evidence a LEADS printout of

Bradley’s driving record, which showed several active suspensions and failure to

reinstate following the termination of other suspensions. Trooper Dunn testified that,

after he reviewed Bradley’s driving record at the scene of the stop, he issued the

citation for speeding and failure to reinstate.

       {¶7}   Following Dunn’s testimony on direct examination, the court indicated to

Bradley that he had the opportunity to perform cross-examination. At that time, Bradley

moved to dismiss on the ground that he did not receive discovery. The court overruled

this motion and again inquired if Bradley had any questions for Trooper Dunn. Bradley

stated that he had no questions. The State rested and moved for the admission of the

LEADS report. The court inquired of Bradley regarding its admission. He responded,

“I’ve never had a driver’s license. All I ever had was a state ID,” and questioned how he

could be charged with an offense arising from a suspended license when he never had

a driver’s license. The court stated that it was not its job to explain this, noted that he

had been charged with “driving under suspension and speeding,” and inquired whether

Bradley had any witnesses, to which he responded in the negative.

       {¶8}   The court found Bradley guilty of both offenses for which he was charged,

fining him $250 for the failure to reinstate and $200 for speeding, also assessing court

costs, and documented the finding and sentence in an August 24, 2018 Judgment

Entry. The court issued an “Amended” Entry on August 30, 2018, decreasing the fine

for speeding to $45.

       {¶9}   Bradley timely appeals and raises the following assignment of error:

       {¶10} “The trial court erred by convicting Appellant of driving under suspension




                                              3
without considering Appellant’s evidence that he never obtained a driver’s license.”3

       {¶11} In his sole assignment of error, Bradley argues that the trial court could

not convict him of driving with a suspended license when he never had a valid driver’s

license to suspend. It appears that Bradley takes issue with the sufficiency of the

evidence to support his conviction. With respect to the sufficiency of the evidence,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259, 574
N.E.2d 492 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443
U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

       {¶12} To convict Bradley of failure to reinstate, the State was required to prove,

beyond a reasonable doubt, that he violated R.C. 4510.21(A), which provides:

               No person whose driver’s license, commercial driver’s license,

               temporary instruction permit, or nonresident’s operating privilege

               has been suspended shall operate any motor vehicle upon a public

               road or highway or any public or private property after the

               suspension has expired unless the person has complied with all

               license reinstatement requirements imposed by the court, the

               bureau of motor vehicles, or another provision of the Revised Code.




3. Bradley attaches several documents to his brief including tickets and judgment entries in other cases
and an online BMV record. Loc.App.R. 16(B)(1) does not allow the attachment of documents in an
appendix to an appellate brief, with the exception of legal authorities pursuant to App.R. 16(E) and
Loc.App.R. 16(B)(3). Further, “[a] reviewing court cannot add matter to the record before it, which was
not a part of the trial court proceedings, and then decide the appeal on the basis of the new matter.”
State v. Ishmail, 54 Ohio St. 2d 402, 377 N.E.2d 500 (1978), paragraph one of the syllabus. Only
documents that are part of the record will be considered by this court in resolving the appeal.


                                                   4
       {¶13} Since the foregoing statute is premised upon having had a suspended

license, Bradley argues that he could not be convicted of the crime since he never had

a valid license to suspend. Presuming this legal assertion is correct, the evidence

presented at trial did not support his contention that he never had a valid license or it

was not properly suspended.

       {¶14} Trooper Dunn testified that he reviewed Bradley’s driving record after

conducting the stop and based his decision to file the charge on that record. The

LEADS report was presented as an exhibit and showed both open suspensions and

past suspensions listing a status of “failure to reinstate.” While Trooper Dunn did not

specifically testify regarding whether Bradley previously had a valid driver’s license, his

testimony and the LEADS report satisfied the elements of the charge of failure to

reinstate by showing a suspension existed, expired, and there was a lack of compliance

with reinstatement requirements.      Bradley asked no questions nor presented any

evidence to contradict Trooper Dunn’s testimony or the LEADS report or to bring into

question the validity of the suspension given his purported lack of a driver’s license.

       {¶15} Bradley argues that the court erred in convicting him because it would not

consider his evidence that he never had a license. However, the court gave Bradley the

opportunity to cross-examine Trooper Dunn, which Bradley declined. Further, Bradley

was given an opportunity to put on a defense but presented no witnesses or exhibits.

While he argued to the court that he never had a valid license, he presented nothing in

the way of evidence during the trial, although he was given ample opportunity to do so.

Further, while Bradley also filed a written motion to dismiss which was denied, a result

he does not specifically dispute, this was again based only on his unsworn statements




                                             5
and contentions rather than proof.

      {¶16} This case is similar to State v. Davis, 2d Dist. Montgomery No. 19166,

2002-Ohio-6778, in which the appellant argued that he could not be convicted for

driving with a suspended license when he had no license. In Davis, the police officer

testified that his review of the appellant’s driving record demonstrated a suspension of

his license. The court held that where the officer provided an interpretation of BMV

records in support of a conclusion that the appellant’s license was suspended and the

appellant “offered no contradictory evidence, and he didn’t cross-examine the officer in

order to show how or why his interpretation of the BMV records was mistaken,” the trial

court did not err in convicting him of driving under suspension. Id. at ¶ 14-16.

      {¶17} Based on a review of the record, we find that the conviction for failure to

reinstate was supported by sufficient, undisputed evidence and that the court

considered all evidence properly before it.

      {¶18} The sole assignment of error is without merit.

      {¶19} For the foregoing reasons, Bradley’s conviction for failure to reinstate in

the Ashtabula Municipal Court is affirmed. Costs to be taxed against appellant.



THOMAS R. WRIGHT, P.J.,

TIMOTHY P. CANNON, J.,

concur.




                                              6